DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 6/14/19.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
Claim 15 recites both “an acquisition module” and “a control module” without disclosing sufficient structure.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-13, 15-17, and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "a self-moving device” twice and it is unclear whether these are the same elements or if they are different what the difference is.

Claims 1, 2, 6, 8, and 10 as well as 15 and 16 recite the limitation "a return path” and it is unclear whether these are the same elements or if they are different what the difference is.

Claims 1 and 2 recite the limitation "a reuse status” and it is unclear whether these are the same elements or if they are different what the difference is.

Claims 2 and 5 recite the limitation "a reuse length and/or reuse frequency” and it is unclear whether these are the same elements or if they are different what the difference is.

Claims 6 and 7 recite the limitation "an optimal path” and it is unclear whether these are the same elements or if they are different what the difference is.

Claims 1 and 9 recite the limitation "a current position” and it is unclear whether these are the same elements or if they are different what the difference is.

Claims 11-13 recite the limitation "a charging pile for charging” and it is unclear whether these are the same elements or if they are different what the difference is.

Claims 12 and 13 recite the limitation "an attitude” and it is unclear whether these are the same elements or if they are different what the difference is.

Claims 16 and 17 recite the limitation "a first return path” and it is unclear whether these are the same elements or if they are different what the difference is.



 The first recitation of a feature should use “a” or “an” and when referring back to the same element should use “the” or “said.” Any differentiating elements should be listed as “first” or “second” etc.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Both claims disclose taking a selected route and then after taking a currently selected route, based on a threshold selecting a different route.  Both claims do not clearly and distinctly disclose the subject matter claimed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter as a mental process.

claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include:
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)

Dependent claims do not provide additional detail to overcome the rejection.  Adding a control functionality similar to claim 15 would overcome the rejection.  Simply enabling the movement of the device does not actually control the movement but rather release a hold or providing permission to move, neither of which are an actual control functionality.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claims 1, 6-9, 11, and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Shah et al. (US 2017/0193434).

Regarding claims 1 and 15, Shah discloses a robotic movement cycle planning system including a self-moving device, comprising an acquisition module and a control module (¶16-17), wherein 
the acquisition module is configured to acquire a current position of the self-moving device in a working region; and the control module is configured to (Fig. 5 discloses the path of waypoints with a current position noted): 
select a return path to a target position according to the current position (¶37 – system path or trajectory corresponding to the recited return path and plurality of waypoints including the dock corresponding to the recited target position); 
determine a reuse status of the return path, and determine whether to reselect a return path based on the reuse status of the return path (Fig. 6 and ¶37 – determine path overlap corresponding to the recited reuse status of the return path and minimum path overlap when reordering waypoints of subset of waypoints corresponding to the recited reselect a return path based on reuse status of return path); and 
control the self-moving device to return to the target position along the selected return path (Fig. 5 and ¶67 – resume scan here corresponding to the recited control device to return to the target position along the newly selected return path).

 Shah further discloses the control module further comprises a first computation unit and a control unit, wherein the first computation unit is configured to compute an optimal path between the current position and the target position, and the control unit controls to select the optimal path as the return path (¶37 - the computer system can: calculate an order for the complete set of waypoints that minimizes overlap along the robotic system's trajectory where route with minimal overlap corresponding to the recited optimal path between current position and the target position).

Regarding claim 7, Shah further discloses the computing an optimal path between the current position and the target position comprises: computing a shortest path between the current position and the target position (¶70 - the computer system orders the list of deferred waypoints … by shortest total distance traversed by the robotic system from its location at the conclusion of the original ordered list of waypoints).

Regarding claim 8, Shah further discloses the control module further comprises a first preset unit and a control unit, wherein the first preset unit is configured to preset several return paths, and the control unit is configured to select one of the several preset return paths as the return path (¶68-75 – reordering a series of waypoints based on a plurality of criteria inherently presents several potential paths and selecting one, several preset return paths are interpreted using BRI to be paths set prior to restarting routing).

after the acquiring a current position of the self-moving device in the working region, further comprising: computing an optimal path between the current position and the preset return path; and the enabling the self-moving device to return to the target position along the selected return path comprises: enabling the self-moving device to move to the preset return path along the optimal path (¶37 and ¶68-75 - the computer system can: calculate an order for the complete set of waypoints that minimizes overlap along the robotic system's trajectory where route with minimal overlap corresponding to the recited optimal path between current position and the target position, preset return paths are interpreted using BRI to be paths set prior to restarting routing).

Regarding claim 11, Shah further discloses after the enabling the self-moving device to return to the target position along the selected return path, further comprising: enabling the self-moving device to be docked to a charging pile for charging (¶25 and ¶37 – path traversed by the robot on the way back to its dock or charging station corresponding to the recited enabling the robot to return to a target position with a charging station).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2017/0193434), as applied to claims 1 and 15 above, in view of Ogura et al. (US 2017/0168501).

Regarding claims 2 and 16, the use of the “and/or” element throughout the claims is interpreted as or given the ambiguity of the element. Shah further discloses the control module comprises a first calculation unit and a control unit, the first calculation unit is configured to calculate a reuse length and/or reuse frequency of a first return path, and the control unit determines to reselect a return path (Fig. 5, ¶37 and ¶67 – computer system corresponding to the recited control module with a first calculation unit and control unit, reorder waypoints with minimum path overlap corresponding to the recited calculate a first return path based on reuse status).
	While Shah does try to reduce reuse in the new path, it does not utilize a preset reuse threshold however Ogura disclose a method for setting travel path of an autonomous work vehicle including the reuse length and/or reuse frequency of the return path exceeds a preset threshold (¶83 – setting overlap width corresponding to the recited preset reuse length threshold.  The selection of an overlap amount corresponding to the recited threshold as a maximum allowable overlap amount inherently implies that any possible routes that exceed the threshold are not selected).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the robotic movement cycle planning system of Shah with the travel path 

Regarding claims 3 and 17, Shah further discloses the control unit takes the currently selected return path as a first return path(Fig. 5, ¶37 and ¶67 – computer system corresponding to the recited control module with a first calculation unit and control unit, reorder waypoints with minimum path overlap corresponding to the recited calculate a first return path based on reuse status), and 
While Shah does try to reduce reuse in the new path, it does not utilize a preset reuse threshold however Ogura further discloses when the reuse length and/or reuse frequency is greater than a preset first threshold, the control unit selects a second return path that does not coincide with the first return path as the return path (¶83 – setting overlap width corresponding to the recited preset reuse length threshold.  The selection of an overlap amount corresponding to the recited threshold as a maximum allowable overlap amount inherently implies that any possible routes that exceed the threshold are not selected).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the robotic movement cycle planning system of Shah with the travel path planning of Ogura in order to create a travel path for efficient operation without unworked areas (Ogura - ¶13).

Regarding claim 4, Shah further discloses the currently selected return path is taken as a first return path (Fig. 5, ¶37 and ¶67 – computer system corresponding to the recited control .
	While Shah does try to reduce reuse in the new path, it does not utilize a preset reuse threshold however Ogura disclose a method for setting travel path of an autonomous work vehicle including when the reuse length and/or reuse frequency is greater than a preset second threshold, a second return path that does not intersect with the first return path is selected as the return path (¶83 – setting overlap width corresponding to the recited preset reuse length threshold where n operations with implements that do not need overlapping such as a transplanter for one center furrow, a seeder, a trencher and the like, furrow spacing may be set suitably, and there is no need for one vehicle to go ahead or to perform the “pass-by control” therefor setting the overlapping amount to zero.  The selection of an overlap amount corresponding to the recited threshold as a maximum allowable overlap amount inherently implies that any possible routes that exceed the threshold are not selected).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the robotic movement cycle planning system of Shah with the travel path planning of Ogura in order to create a travel path for efficient operation without unworked areas (Ogura - ¶13).


Regarding claims 5 and 18, Shah further discloses the control module further comprises a first storage unit, wherein the first storage unit is configured to store use information of at least a part of the return path, and the first calculation unit is further configured to determine the reuse length and/or reuse frequency of the return path according to the information (Fig. 5 ¶37, and ¶66-67 - the robotic system (or the computer system) can mark—in memory—the next waypoint where the reordering of waypoints is generated based on minimization of overlap along the trajectory).

Regarding claim 20, Shah further discloses the control module further comprises a first preset unit and a control unit, wherein the first preset unit is configured to preset several return paths, and the control unit is configured to select one of the several preset return paths as the return path (¶68-75 – reordering a series of waypoints based on a plurality of criteria inherently presents several potential paths and selecting one, several preset return paths are interpreted using BRI to be paths set prior to restarting routing).

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2017/0193434), as applied to claims 1 and 11 above, in view of Teng et al. (US 2013/0214726).

Regarding claim 10, Shah does not disclose presetting a virtual boundary or moving along the boundary to the target position however Teng discloses a robotic work machine including presetting a virtual boundary line of the working region; and the selecting a return path to a target position according to the current position comprises: selecting a path along the virtual boundary line or near the virtual boundary line as the return path (¶53 and Fig. 5 – .
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the robotic movement cycle planning system of Shah with the docking system of Teng in order to allow autonomous movement around the area without user manipulation (Teng - ¶6).

Regarding claim 12, Shah does not disclose the adjusting of an attitude in order to dock however Teng further discloses the enabling the self-moving device to be docked to a charging pile for charging comprises: enabling the self-moving device to adjust an attitude at the target position to dock a charging part of the self-moving device to the charging pile for charging (¶63 – when the robot is docked but not charging, it moves forward and backward in order to adjust its attitude to connect to the charger).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the robotic movement cycle planning system of Shah with the docking system of Teng in order to allow autonomous movement around the area without user manipulation (Teng - ¶6).

Regarding claim 13, Shah does not disclose the adjusting of an attitude in order to dock however Teng further discloses the enabling the self-moving device to be docked to a charging pile for charging comprises: enabling the self-moving device to reverse from the charging pile by a preset distance at the target position and completing adjustment of an attitude within the preset distance, and enabling the self-moving device to move to the charging pile with the attitude to be docked to the charging pile for charging (¶63 – when the robot is docked but not charging, it moves forward and backward a predetermined distance in order to adjust its attitude to connect to the charger).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the robotic movement cycle planning system of Shah with the docking system of Teng in order to allow autonomous movement around the area without user manipulation (Teng - ¶6).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2017/0193434) in view of Teng et al. (US 2013/0214726), as applied to claim 12 above, further in view of Ogura et al. (US 2017/0168501).

Regarding claim 14, while Shah does disclose recording positions as well as knowing the location of the dock, it doesn’t explicitly disclose recording the position before starting work however Ogura further discloses before the self-moving device starts to work, the self-moving device is enabled to record the target position and the attitude (Fig. 7 and ¶74 – recording inflection points, longitude, and latitude corresponding to the recited recording the target position and attitude, and setting entrance/exit to allow for easier setting of a start position teaches the recording prior to the work starting).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the robotic movement cycle planning system of Shah in view of Teng with the 

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Egawa et al. (US 2004/0181896) discloses a robotic path planning device with border following and overlap reduction (Fig. 1).

Yoo et al. (US 2010/0324736) discloses a robotic returning system including a descriptive docking procedure (¶31).

	Tomita et al. (US 2019/0146513) discloses an autonomous path planning system including a setting of an overlap width to calculate the future routes (¶88).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665